United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3792
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Jose Cortez-Leon,                       *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: May 7, 2009
                                Filed: May 14, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

      Jose Cortez-Leon appeals the 97-month prison sentence the district court1
imposed after he pleaded guilty to a drug-conspiracy charge. His counsel has moved
to withdraw and has filed a brief pursuant to Anders v. California, 386 U.S. 738
(1967), arguing that Cortez-Leon’s sentence was unreasonable.

       Upon careful review, we conclude that this appeal falls within the scope of a
valid appeal waiver that was contained in Cortez-Leon’s written plea agreement, that

      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
he knowingly and voluntarily entered into the plea agreement and the appeal waiver,
and that enforcing the appeal waiver would not result in a miscarriage of justice. See
United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (discussing
enforceability of appeal waiver); see also United States v. Estrada-Bahena, 201 F.3d
1070, 1071 (8th Cir. 2000) (per curiam) (enforcing appeal waiver in Anders case).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issue for appeal beyond the scope of the appeal
waiver. Accordingly, we dismiss this appeal. We also grant defense counsel’s motion
to withdraw on condition that counsel inform appellant about the procedures for filing
petitions for rehearing and for certiorari.
                        ______________________________




                                         -2-